Title: From George Washington to John Beatty, 22 November 1779
From: Washington, George
To: Beatty, John


        
          sir
          West point Novr 22: 1779
        
        In inclose You a Copy of a Resolution of Congress of the 13th Inst. (No. 1.)—which I received last night in a Letter from the Honble the Board of War of the 15th—By this you will perceive that Major Generals Phillips & Riedesel and their families are permitted to proceed to New York on parole. I also inclose You a Copy of the Board’s Letters, No. 2. 3—& 4 to Major Generals Phillips & Riedesel—Colo. Hooper & Mr Skinner—the last of whom they expected was at Elizabeth Town & to whom according to their Letter to me and the inclosed Copy of one No. 4 to him—they have written. No. 2 the Copy of the Letter to Genls Phillips & Riedesel shews the restrictions under which the Board have mentioned that they should proceed to New York Viz.—the terms of the parole they gave Colo. Blanc—a Copy of which I inclose. You will find that the parole they gave to Colo. Bland requires a[n] Additional one to be given at Elizabeth Town “for their going into New York.” This must be taken in the usual form—limiting the permiss[io]n to New York—and stipulating for their return when ever required they are not finally exchanged. The Board had not a Copy of the parole given to Colo. Bland—and therefore they could not know—that an Additional one was necessary & required by it.
        Mr Skinner will of course endeavo[r] to shew Genls Phillips &

Riedesel & the Gentlemen with them every proper attention & civility. It is my wish. I am sir Yr Most Obedt st
        
          G. Wshgton
        
      